DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the submission filed 24 June 2022 for application 16/454,683. Currently claims 1, 2, 4-6, 9-11, 13, 14, 16, 19, and 20 have been amended. Claims 1-20 are pending and have been examined.
Response to Arguments
Applicant's arguments, filed 24 June 2022, in regards to the rejection of claims 10-18 under 35 U.S.C. §112(b), see pages 10 and 11, have been fully considered but they are not persuasive. Applicant argues that the corresponding structures for the task identification engine, command recommendation engine, and help modeling engine are recited at least in paragraphs [0082], [0075], and [0094]-[0095] of the specification respectively. Examiner respectfully disagrees because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function thus invoking U.S.C. §112(f). The specific paragraphs cited fail to provide sufficient structure because they do not describe the hardware to perform the function. See MPEP 2181 B. Since the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function and is thus rejected under 35 U.S.C. §112(b) as shown below in detail.
Applicant's arguments, in regards to the rejection of claims 1-20 under 35 U.S.C. §101, see pages 11-15, have been fully considered but they are not persuasive. Applicant argues on page 12, that the office action rejects claims 1-20 under 35 USC 101 for being directed to non-statutory subject matter in Step 1 of the analysis. Examiner respectfully disagrees because claims 1-20 were not rejected as being directed to non-statutory subject matter under Step 1. In fact, according to the first step (Step 1) of the 101 analysis, the office action clearly states that the claims do fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter) as shown in detail below.
Applicant continues to argue on pages 12 and 13 that the “encoding each command of the sequence of commands to obtain a sequence of command vectors” and “generating, using the sequence of command vectors and the task distribution as input to a machine learning system, a probability distribution of a set of possible commands“ limitation of amended claim 1 cannot be interpreted as a mental process. Examiner respectfully disagrees because in Step 2A, prong 1 of the analysis, the limitations of, encoding each command of the sequence of commands to obtain a sequence of command vectors10, and generating, using the sequence of command vectors and the task distribution as input to a system, a probability distribution of a set of possible commands, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper. For example, one could evaluate each command of a command sequence and encode it with symbols to obtain a sequence of command vectors and generate a probability distribution using the sequence of command vectors and task distribution in the mind or by simply calculating it on paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
Applicant further argues that the claimed subject matter of claim 1 related specifically to an improvements in a computer (page 13) and the limitations relate to an improvement on the technology of automated command recommendations, and are therefore integrated into a practical application under Step 2A, prong 2 of the Alice framework (page 14). Examiner respectfully disagrees because in the next step (Step 2A, prong 2) of the analysis, the limitations that were identified as additional elements either represent insignificant extra-solution activity (data gathering and data output) or do not integrate the abstract idea into a practical application because the machine learning system additional element is recited so generically (no details whatsoever are provided other than that it is a machine learning system) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
Applicant further argues on pages 14 and 15, under Step 2B, that claim 1 contains limitations that are not routine or conventional in the field of automated command recommendations, specifically “encoding each command of the sequence of commands to obtain a sequence of command vectors”. Examiner respectfully disagrees because this limitation has been considered under Step 2A prong 1 of the 101 analysis and as explained above and shown below in detail, under the broadest reasonable interpretation, this limitation covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas. 
Applicant continues to argue on page 15 that the office action has not shown that the “encoding…” limitation is routine or conventional. Examiner respectfully points out that this limitation has been identified as an abstract idea/mental process in Step 2A, prong 1 of the 101 analysis. Berkheimer evidence is provided in Step 2B for other well-understood, routine, and conventional limitations that were identified to be additional elements and as recited represent insignificant extra-solution activity in Step 2A prong 2.
Applicant continues to argue on page 15 that the office action has provided no evidence that using a machine learning system is routine in this way is routine in the industry. Examiner respectfully points out that the “machine learning” limitation does not represent insignificant extra-solution activity and is not well-understood, routine, or conventional but rather has been identified as an additional element in Step 2A prong 2, and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a machine learning system) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.	
Applicant's arguments, in regards to the rejection of claims under 35 U.S.C. §103, see pages 16-20, have been fully considered but they are not persuasive. Applicant argues on page 16, that the cited art does not teach “encoding each command of a sequence of commands” as recited in claim 1 and also on pages 16 and 17 that Wang is silent regarding encoding each command of a sequence of commands to generate a sequence of command vectors. Examiner respectfully disagrees because although Wang does not teach “encoding each command of the sequence of commands to obtain a sequence of command vectors”, Matejka et al (Community Commands: Command Recommendations for Software Applications, 2009) teaches that limitation in pages 195 and 196. Page 195, Column 2, Section 1, Last Paragraph of Matejka states, a basic method is to define the command vector Vj such that each cell, Vj(i), contains the frequency for which the user uj has used the command ci (continued on Page 196, Column 1, Paragraph 1) and Page 196, Column 2, Section 2, Paragraph 1 states, command vectors VA and VB, which under the broadest reasonable interpretation, when considered together, examiner is interpreting as “encoding each command of the sequence of commands to obtain a sequence of command vectors”, noting that VA and VB correspond to a sequence of command vectors.
Specifically, applicant argues on page 17 that while Matejka teaches a “command vector”, it represents something wholly different and represents an aggregate history of the commands from a user instead of each command in a sequence of commands and it may not be relied upon to cure the deficiencies of Wang. Examiner respectfully disagrees because as shown above, under the broadest reasonable interpretation, Matejka teaches a command vector on page 195 and a sequence of command vectors on page 196.
Furthermore, applicant argues on pages 18-20 that the cited art does not teach “generating, using the sequence of command vectors and the task distribution as input to a machine learning system, a probability distribution of a set of possible commands” as recited in claim 1. Examiner respectfully disagrees because the combination of Wang and Matejka teaches “generating, using the sequence of command vectors and the task distribution as input to a machine learning system, a probability distribution of a set of possible commands”. Page 10, Column 1, Paragraph 4 of Wang states, the resulting topics (i.e., tasks) and patterns are then used as input to software support systems, e.g., recommender algorithms, as we have demonstrated and Page 3, Column 1, Paragraph 6 states, through unsupervised machine learning, which under the broadest reasonable interpretation, examiner is interpreting as generating, using the sequence of command and the task distribution as input to a machine learning system. Page 9, Column 1, Section: Step 6(Algorithm 3) of Wang states, in the list of patterns ranked by expected frequency, which under the broadest reasonable interpretation, examiner is interpreting as a probability distribution of a set of possible commands. However, Wang does not teach command vectors but Matejka teaches command vectors on pages 195 and 196 as shown above. Hence, the combination of Wang and Matejka teaches “generating, using the sequence of command vectors and the task distribution as input to a machine learning system, a probability distribution of a set of possible commands”.
Lastly, applicant's arguments on page 20, with respect to the rejection of dependent claims under 35 USC § 103 have been fully considered but they are not persuasive because these claims depend from one of the independent claims 1, 10, or 19 and the combination of cited references teach every element of the amended claims as shown below.
	

Specification
The disclosure is objected to because of the following informalities: Paragraph [0094] recites an awkward phrase “…when the requires help…”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “task identification engine configured to” and “command recommendation engine being configured to” in claim 10 and “help modeling engine configured to” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under U.S.C. 112(b) because claim 16 recites the limitation "the binary classification machine learning system" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-18 are rejected under U.S.C. 112(b) because claim limitations “task identification engine configured to” and “command recommendation engine being configured to” in claim 10 and “help modeling engine configured to” in claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of, a method of determining one or more recommended commands, comprising: determining a task distribution based on the sequence of commands, the task distribution including an indication of whether the sequence of commands is associated with at least a first task of the application; encoding each command of the sequence of commands to obtain a sequence of command vectors; 10generating, using the sequence of command vectors and the task distribution as input to a system, a probability distribution of a set of possible commands; determining a command associated with the first task to recommend to the user, the command being determined from the set of possible commands based on the probability distribution of the set of possible commands, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, obtaining a sequence of commands performed by a user of an application, is considered to be an additional element and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. 
In the same step the limitation of, a machine learning system, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a machine learning system) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the same step the limitation of, 15outputting the command as a recommendation to the application, is considered to be an additional element and as recited represents insignificant extra-solution activity that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g).
In the last step (Step 2B) of the analysis, as discussed above the additional element of obtaining a sequence of commands performed by a user of an application, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. 
In the same step, the additional element “a machine learning system” does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method using a machine learning system is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. 
In the same step, the recitation of, outputting the command as a recommendation to the application, limitation amounts to insignificant extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2, according to step (Step 2A, prong 1) of the analysis, the limitation of, wherein the task distribution includes at least a first probability that the sequence of commands is associated with the first task and a second probability that the sequence of commands is associated with a second task, and Page 2 of 21App. No. 16/454,683PATENT Reply to Office Action of April 27, 2022 wherein the first task is determined to be performed by the user based on the first probability being greater than the second probability, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 3, according to step (Step 2A, prong 1) of the analysis, the limitation of, wherein the task distribution is determined, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, based on unsupervised topic modeling using a bi-term topic model, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is based on unsupervised topic modeling using a bi-term topic model) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, unsupervised topic modeling using a bi-term topic model, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 4, according to step (Step 2A, prong 1) of the analysis, the limitation of, wherein an output of the bi-term topic model and the sequence of commands are used to determine the task distribution, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, the bi-term topic model and a task prediction recurrent neural network system, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that a bi-term topic model and a task prediction recurrent neural network system are used) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the bi-term topic model and a task prediction recurrent neural network system, are at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 5, according to step (Step 2A, prong 1) of the analysis, the limitations of, generating an input vector by concatenating a task vector representing the task distribution and the sequence of command vectors; and processing the input vector to generate the probability distribution of the set of possible commands, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, using the machine learning system, is considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it uses the machine learning system) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the machine learning system, are at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 6, according to step (Step 2A, prong 1) of the analysis, the limitations of, processing the sequence of command vectors and an amount of time spent since a last command; determining an output of the binary classification machine learning system includes a class corresponding to a need for help; and determining, based on the class, the user needs help to perform the first task, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, using a binary classification machine learning system, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it uses a binary classification machine learning system) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a binary classification machine learning system, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 7, according to step (Step 2A, prong 1) of the analysis, the limitation of, when it is determined the user needs help, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, wherein the command is output as the recommendation to the application, is considered to be an additional element and as recited represents insignificant extra-solution activity that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g).
In the last step (Step 2B) of the analysis, the recitation of, wherein the command is output as the recommendation to the application, limitation amounts to insignificant extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 8, according to step (Step 2A, prong 1) of the analysis, the limitation of, when it is determined the user needs help, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, further comprising highlighting a help icon on a graphical interface and wherein additional information is presented on the graphical interface when the help icon is selected, are considered to be additional elements and as recited represents insignificant extra-solution activity that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g).
In the last step (Step 2B) of the analysis, the recitation of, further comprising highlighting a help icon on a graphical interface and wherein additional information is presented on the graphical interface when the help icon is selected, limitation amounts to insignificant extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 9, according to step (Step 2A, prong 2) of the analysis, the limitation of, wherein the binary classification machine learning system comprises a random forest classifier (RFC) or an LSTM classifier, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that the binary classification machine learning system comprises a random forest classifier (RFC) or an LSTM classifier) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, [[the method using a processor]] is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 10, according to the first step (Step 1) of the 101 analysis, claim 10 is directed to a system for determining one or more recommended commands (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of, a task identification engine configured to determine a task distribution based on the sequence of commands, the task distribution including an indication of whether the sequence of commands is associated with at least a first task of the application; and a command recommendation engine, the command recommendation engine being configured to: Page 4 of 21App. No. 16/454,683PATENTReply to Office Action of April 27, 2022 encode each command of the sequence of commands to obtain a sequence of command vectors; generate, using the sequence of command vectors and the task distribution as input, a probability distribution of a set of possible commands; and determine a command associated with the first task to recommend to the user, the command being determined from the set of possible commands based on the probability distribution of the set of possible commands, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, an input device configured to obtain a sequence of commands performed by a user of an application, is considered to be an additional element and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. 
In the same step the limitation of, including a machine learning system and to the machine learning system, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a machine learning system) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the same step the limitation of, an output device configured to 15output the command as a recommendation to the application, is considered to be an additional element and as recited represents insignificant extra-solution activity that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g).
In the last step (Step 2B) of the analysis, as discussed above the additional element of input device configured to obtain a sequence of commands performed by a user of an application, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. 
In the same step, the additional element, including a machine learning system and to the machine learning system, does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method using a machine learning system is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. 
In the same step, the recitation of, an output device configured to output the command as a recommendation to the application, limitation amounts to insignificant extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 11, according to step (Step 2A, prong 1) of the analysis, the limitation of, wherein the task distribution includes at least a first probability that the sequence of commands is associated with the first task and a second probability that the sequence of commands is associated with a second task, andPage 2 of 21App. No. 16/454,683PATENT Reply to Office Action of April 27, 2022 wherein the first task is determined to be performed by the user based on the first probability being greater than the second probability, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 12, according to step (Step 2A, prong 1) of the analysis, the limitation of, to determine the task distribution, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, wherein the task identification engine includes a bi-term topic model, the bi-term topic model being configured and using unsupervised topic modeling, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is the task identification engine including a bi-term topic model and that the bi-term topic model is configured to use unsupervised topic modeling) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the task identification engine including a bi-term topic model, the bi-term topic model being configured and using unsupervised topic modeling, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 13, according to step (Step 2A, prong 1) of the analysis, the limitation of, to use an output of the bi-term topic model and the sequence of commands to determine the task distribution, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, wherein the task identification engine includes a task prediction recurrent neural network, and wherein the task prediction recurrent neural network is configured to use an output of the bi-term topic model, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that the task identification engine includes a task prediction recurrent neural network, and wherein the task prediction recurrent neural network is configured to use an output of the bi-term topic model) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two the task identification engine including a task prediction recurrent neural network, and wherein the task prediction recurrent neural network is configured to use an output of the bi-term topic model, are at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 14, according to step (Step 2A, prong 1) of the analysis, the limitations of, generate an input vector by concatenating a task vector representing the task distribution and the sequence of command vectors; and process the input vector to generate the probability distribution of the set of possible commands, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, wherein the task identification engine is configured to and using the machine learning system, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that the task identification engine is configured and it uses the machine learning system) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the task identification engine being configured and it using the machine learning system, are at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 15, according to step (Step 2A, prong 2) of the analysis, the limitation, wherein the system is integrated with the application, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that the system is integrated with the application) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two the system being integrated with the application, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 16, according to step (Step 2A, prong 1) of the analysis, the limitations of, process the sequence of command vectors and an amount of time spent since a last command; determine an output of the binary classification machine learning system includes a class corresponding to a need for help; and determine, based on the class, the user needs help to perform the first task, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, further comprising a help modeling engine configured to, using a classification neural network and the binary classification machine learning system, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it further comprises a help modeling engine configured to using a classification neural network and the binary classification machine learning system) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a help modeling engine configured to, using a classification neural network and the binary classification machine learning system, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 17, according to step (Step 2A, prong 1) of the analysis, the limitation of, when it is determined the user needs help, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, wherein the output device is configured to output the command as the recommendation to the application, is considered to be an additional element and as recited represents insignificant extra-solution activity that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g).
In the last step (Step 2B) of the analysis, the recitation of, , wherein the output device is configured to output the command as the recommendation to the application, limitation amounts to insignificant extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 18, according to step (Step 2A, prong 1) of the analysis, the limitation of, when it is determined the user needs help, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, wherein, the help modeling engine is configured to cause a help icon to be highlighted on a graphical interface and wherein additional information is presented on the graphical interface when the help icon is selected, are considered to be additional elements and as recited represents insignificant extra-solution activity that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g).
In the last step (Step 2B) of the analysis, the recitation of, wherein, the help modeling engine is configured to cause a help icon to be highlighted on a graphical interface and wherein additional information is presented on the graphical interface when the help icon is selected, limitation amounts to insignificant extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 19, according to the first step (Step 1) of the 101 analysis, claim 19 is directed to a non-transitory computer readable medium (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of, determine a task distribution based on the sequence of commands, the task distribution including an indication of whether the sequence of commands is associated with at least a first task of the application; encode each command of the sequence of commands to obtain a sequence of command vectors; generate, using the sequence of command vectors and the task distribution as input, a probability distribution of a set of possible commands; and determine a command associated with the first task to recommend to the user, the command being determined from the set of possible commands based on the probability distribution of the set of possible commands, under the broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, obtain a sequence of commands performed by a user of an application, is considered to be an additional element and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. 
In the same step the limitations of, a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to, and to the machine learning system, are considered to be an additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform steps using the machine learning system) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the same step the limitation of, 15output the command as a recommendation to the application, is considered to be an additional element and as recited represents insignificant extra-solution activity that is data output, because it is a mere nominal or tangential addition to the claim and is therefore not indicative of integration into a practical application. See MPEP 2106.05(g).
In the last step (Step 2B) of the analysis, as discussed above the additional element, obtain a sequence of commands performed by a user of an application, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. 
In the same step, the additional element, a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to, and to the machine learning system, does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method using a machine learning system is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. 
In the same step, the recitation of, output the command as a recommendation to the application, limitation amounts to insignificant extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 20, according to step (Step 2A, prong 1) of the analysis, the limitation of, wherein the task distribution includes at least a first probability that the sequence of commands is associated with the first task and a second probability that the sequence of commands is associated with a second task, andPage 2 of 21App. No. 16/454,683PATENT Reply to Office Action of April 27, 2022 wherein the first task is determined to be performed by the user based on the first probability being greater than the second probability, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 10, 12, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Leveraging Community-Generated Videos and Command Logs to Classify and Recommend Software Workflows, 2018) in view of Matejka et al (Community Commands: Command Recommendations for Software Applications, 2009).
Regarding Claim 1
Wang teaches: A method of determining one or more recommended commands, comprising: obtaining a sequence of commands performed by a user of an application ([Page 7, Column 1, Section: HIERARCHICAL TASK IDENTIFICATION, Paragraph 2] For example, the pattern {Construct Sketch, Draw Line, Add Geometry Constraint to Sketch} contained three commands. [Page 1, Column 2, Paragraph 2]With the above as motivation, this paper contributes a hierarchical approach to mining user workflows at both task and command-set levels. In the first layer of our hierarchical approach, we use Bi-term Topic Modeling (BTM) [39] to infer 18 high-level user tasks (e.g., “Rendering”, “Beginner Sketching”, and “Advanced Surface Modeling”) from command logs associated with 11,713 videos of people using the software. Note: Software corresponds to application);
determining a task distribution based on the sequence of commands, the task distribution including an indication of whether the sequence of commands is associated with at least a first task or of the application ([Page 7, Column 2, Paragraph 3] These topics and command patterns allow us to infer a task distribution for each user, and to characterize users and videos based on which of the patterns are exhibited in their log data. Note: Pattern corresponds to sequence of commands. Characterizing videos based on which of the patterns are exhibited in their log data corresponds to an indication of whether the sequence of commands is associated with at least a first task of the application);
generating, using the sequence of command and the task distribution as input to a machine learning system ([Page 10, Column 1, Paragraph 4] The resulting topics (i.e., tasks) and patterns are then used as input to software support systems, e.g., recommender algorithms, as we have demonstrated. [Page 3, Column 1, Paragraph 6] through unsupervised machine learning), a probability distribution of a set of possible commands ([Page 9, Column 1, Section: Step 6(Algorithm 3)]  In the list of patterns ranked by expected frequency);
determining a command associated with the first task to recommend to the user, the command being determined from the set of possible commands based on the probability distribution of the set of possible commands (Page 9, Column 1, Section: Step 6(Algorithm 3)] Select patterns for the user’s most relevant task. In the list of patterns ranked by expected frequency, to select patterns that are more relevant to the user, we select the top five patterns that belong to the most frequently used tasks by the target user).
However, Wang does not explicitly disclose: encoding each command of the sequence of commands to obtain a sequence of command vectors; command vectors, and outputting the command as a recommendation to the application.
Matejka teaches, in an analogous system: encoding each command of the sequence of commands to obtain a sequence of command vectors ([Page 195, Column 2, Section 1, Last Paragraph] A basic method is to define the command vector Vj such that each cell, Vj(i), contains the frequency for which the [Page 196, Column 1, Paragraph 1] user uj has used the command ci. [Page 196, Column 2, Section 2, Paragraph 1] command vectors VA and VB. Note: VA and VB correspond to a sequence of command vectors);
command vectors ([Page 195, Column 2, Section 1, Last Paragraph] A basic method is to define the command vector Vj such that each cell, Vj(i), contains the frequency for which the [Page 196, Column 1, Paragraph 1] user uj has used the command ci. [Page 196, Column 2, Section 2, Paragraph 1] command vectors VA and VB. Note: VA and VB correspond to a sequence of command vectors);
and outputting the command as a recommendation to the application ([Page 200, Column 1, Paragraph 4] The interface contains a collection of buttons and a list containing the most highly ranked recommendations. Note: Also see Figure 14 showing the recommended commands).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining one or more recommended commands of Wang to incorporate the teachings of Matejka to encode each command of the sequence of commands to obtain a sequence of command vectors  and output the command as a recommendation to the application. One would have been motivated to do this modification because doing so would give the benefit of not only developing a new command recommendation algorithm that can significantly improve the recommendations that a user will receive but also to present those recommendations to the user via an interface as taught by Matejka paragraphs [Page 200, Column 1, Paragraphs 3,4].

Regarding Claim 3
The system of Wang and Matejka teaches: The method of claim 1 (as shown above).
Wang further teaches: wherein the task distribution is determined based on unsupervised topic modeling using a bi-term topic model ([Page 1, Column 2, Paragraph 2] In the first layer of our hierarchical approach, we use Bi-term Topic Modeling (BTM) [39] to infer 18 high-level user tasks (e.g., “Rendering”, “Beginner Sketching”, and “Advanced Surface Modeling”) from command logs. [Page 3, Column 1, Paragraph 6] through unsupervised machine learning).

Regarding Claim 5
The system of Wang and Matejka teaches: The method of claim 1 (as shown above).
Wang further teaches: further comprising: generating an input vector by concatenating a task vector representing the task distribution ([Page 3, Column 2, Paragraph 6] The output of BTM includes (1) a topic-word (task-command) distribution matrix);
and processing the input vector using the machine learning system ([Page 10, Column 1, Paragraph 4] The resulting topics (i.e., tasks) and patterns are then used as input to software support systems, e.g., recommender algorithms, as we have demonstrated. [Page 3, Column 1, Paragraph 6] through unsupervised machine learning) to generate the probability distribution of the set of possible commands ([Page 9, Column 1, Section: Step 6(Algorithm 3)]  In the list of patterns ranked by expected frequency).
However, Wang does not explicitly disclose: and the sequence of command vectors.
Matejka teaches, in an analogous system: and the sequence of command vectors ([Page 196, Column 2, Section 2, Paragraph 1] command vectors VA and VB. Note: VA and VB correspond to a sequence of command vectors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining one or more recommended commands of Wang to incorporate the teachings of Matejka to use the sequence of command vectors. One would have been motivated to do this modification because doing so would give the benefit of measuring the similarity between users as taught by Matejka paragraphs [Page 196, Column 2, Section 2, Paragraph 1].

Regarding Claim 10
Wang teaches: A system for determining one or more recommended commands, comprising: an input device configured to obtain a sequence of commands performed by a user of an application ([Page 7, Column 1, Section: HIERARCHICAL TASK IDENTIFICATION, Paragraph 2] For example, the pattern {Construct Sketch, Draw Line, Add Geometry Constraint to Sketch} contained three commands. [Page 1, Column 2, Paragraph 2]With the above as motivation, this paper contributes a hierarchical approach to mining user workflows at both task and command-set levels. In the first layer of our hierarchical approach, we use Bi-term Topic Modeling (BTM) [39] to infer 18 high-level user tasks (e.g., “Rendering”, “Beginner Sketching”, and “Advanced Surface Modeling”) from command logs associated with 11,713 videos of people using the software. Note: Software corresponds to application. Also see Figures 2 and 3);
a task identification engine configured to determine a task distribution based on the sequence of commands, the task distribution including an indication of whether the sequence of commands is associated with at least a first task of the application ([Page 7, Column 2, Paragraph 3] These topics and command patterns allow us to infer a task distribution for each user, and to characterize users and videos based on which of the patterns are exhibited in their log data. Note: Pattern corresponds to sequence of commands. Characterizing videos based on which of the patterns are exhibited in their log data corresponds to an indication of whether the sequence of commands is associated with at least a first task of the application);
a command recommendation engine including a machine learning system, the command recommendation engine being configured to ([Page 3, Column 1, Section Topic Modeling Approach, Paragraph 2] We define the problem of inferring user tasks from in-situ
command logs as an unsupervised machine learning task):
generate, using the sequence of command and the task distribution as input to a machine learning system ([Page 10, Column 1, Paragraph 4] The resulting topics (i.e., tasks) and patterns are then used as input to software support systems, e.g., recommender algorithms, as we have demonstrated. [Page 3, Column 1, Paragraph 6] through unsupervised machine learning), a probability distribution of a set of possible commands ([Page 9, Column 1, Section: Step 6(Algorithm 3)]  In the list of patterns ranked by expected frequency);
and determine a command associated with the first task to recommend to the user, the command being determined from the set of possible commands based on the probability distribution of the set of possible command (Page 9, Column 1, Section: Step 6(Algorithm 3)] Select patterns for the user’s most relevant task. In the list of patterns ranked by expected frequency, to select patterns that are more relevant to the user, we select the top five patterns that belong to the most frequently used tasks by the target user).
However, Wang does not explicitly disclose: encode each command of the sequence of commands to obtain a sequence of command vectors; command vectors, and an output device configured to output the command as a recommendation to the application.
Matejka teaches, in an analogous system: encode each command of the sequence of commands to obtain a sequence of command vectors ([Page 195, Column 2, Section 1, Last Paragraph] A basic method is to define the command vector Vj such that each cell, Vj(i), contains the frequency for which the [Page 196, Column 1, Paragraph 1] user uj has used the command ci. [Page 196, Column 2, Section 2, Paragraph 1] command vectors VA and VB. Note: VA and VB correspond to a sequence of command vectors);
command vectors ([Page 195, Column 2, Section 1, Last Paragraph] A basic method is to define the command vector Vj such that each cell, Vj(i), contains the frequency for which the [Page 196, Column 1, Paragraph 1] user uj has used the command ci. [Page 196, Column 2, Section 2, Paragraph 1] command vectors VA and VB. Note: VA and VB correspond to a sequence of command vectors);
and an output device configured to output the command as a recommendation to the application ([Page 200, Column 1, Paragraph 4] The interface contains a collection of buttons and a list containing the most highly ranked recommendations. Note: Also see Figure 14 showing the recommended commands).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining one or more recommended commands of Wang to incorporate the teachings of Matejka to encode each command of the sequence of commands to obtain a sequence of command vectors  and output the command as a recommendation to the application. One would have been motivated to do this modification because doing so would give the benefit of not only developing a new command recommendation algorithm that can significantly improve the recommendations that a user will receive but also to present those recommendations to the user via an interface as taught by Matejka paragraphs [Page 200, Column 1, Paragraphs 3,4].

Regarding Claim 12
The system of Wang and Matejka teaches: The system of claim 10 (as shown above).
Wang further teaches: wherein the task identification engine includes a bi-term topic model, the bi-term topic model being configured to determine the task distribution using unsupervised topic modeling ([Page 1, Column 2, Paragraph 2] In the first layer of our hierarchical approach, we use Bi-term Topic Modeling (BTM) [39] to infer 18 high-level user tasks (e.g., “Rendering”, “Beginner Sketching”, and “Advanced Surface Modeling”) from command logs. [Page 3, Column 1, Paragraph 6] through unsupervised machine learning).

Regarding Claim 14
The system of Wang and Matejka teaches: The system of claim 10 (as shown above).
Wang further teaches: wherein the task identification engine is configured to: generate an input vector by concatenating a task vector representing the task distribution ([Page 3, Column 2, Paragraph 6] The output of BTM includes (1) a topic-word (task-command) distribution matrix);
and process the input vector using the machine learning system ([Page 10, Column 1, Paragraph 4] The resulting topics (i.e., tasks) and patterns are then used as input to software support systems, e.g., recommender algorithms, as we have demonstrated. [Page 3, Column 1, Paragraph 6] through unsupervised machine learning) to generate the probability distribution of the set of possible commands ([Page 9, Column 1, Section: Step 6(Algorithm 3)]  In the list of patterns ranked by expected frequency).
However, Wang does not explicitly disclose: and the sequence of command vectors.
Matejka teaches, in an analogous system: and the sequence of command vectors ([Page 196, Column 2, Section 2, Paragraph 1] command vectors VA and VB. Note: VA and VB correspond to a sequence of command vectors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining one or more recommended commands of Wang to incorporate the teachings of Matejka to use the sequence of command vectors. One would have been motivated to do this modification because doing so would give the benefit of measuring the similarity between users as taught by Matejka paragraphs [Page 196, Column 2, Section 2, Paragraph 1].

Regarding Claim 15
The system of Wang and Matejka teaches: The system of claim 10 (as shown above).
Wang further teaches: wherein the system is integrated with the application ([Page 10, Column 2, Paragraph 2] we developed our hierarchical approach for a specific 3D design application).

Regarding Claim 19
Wang teaches: A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to: obtain a sequence of commands performed by a user of an application ([Page 7, Column 1, Section: HIERARCHICAL TASK IDENTIFICATION, Paragraph 2] For example, the pattern {Construct Sketch, Draw Line, Add Geometry Constraint to Sketch} contained three commands. [Page 1, Column 2, Paragraph 2]With the above as motivation, this paper contributes a hierarchical approach to mining user workflows at both task and command-set levels. In the first layer of our hierarchical approach, we use Bi-term Topic Modeling (BTM) [39] to infer 18 high-level user tasks (e.g., “Rendering”, “Beginner Sketching”, and “Advanced Surface Modeling”) from command logs associated with 11,713 videos of people using the software. Note: Software corresponds to application. Also see Figures 2 and 3);
determine a task distribution based on the sequence of commands, the task distribution including an indication of whether the sequence of commands is associated with at least a first task of the application ([Page 7, Column 2, Paragraph 3] These topics and command patterns allow us to infer a task distribution for each user, and to characterize users and videos based on which of the patterns are exhibited in their log data. Note: Pattern corresponds to sequence of commands. Characterizing videos based on which of the patterns are exhibited in their log data corresponds to an indication of whether the sequence of commands is associated with at least a first task of the application);
generate, using the sequence of command and the task distribution as input to a machine learning system ([Page 10, Column 1, Paragraph 4] The resulting topics (i.e., tasks) and patterns are then used as input to software support systems, e.g., recommender algorithms, as we have demonstrated. [Page 3, Column 1, Paragraph 6] through unsupervised machine learning), a probability distribution of a set of possible commands ([Page 9, Column 1, Section: Step 6(Algorithm 3)]  In the list of patterns ranked by expected frequency);
and determine a command associated with the first task to recommend to the user, the command being determined from the set of possible commands based on the probability distribution of the set of possible command (Page 9, Column 1, Section: Step 6(Algorithm 3)] Select patterns for the user’s most relevant task. In the list of patterns ranked by expected frequency, to select patterns that are more relevant to the user, we select the top five patterns that belong to the most frequently used tasks by the target user).
However, Wang does not explicitly disclose: encode each command of the sequence of commands to obtain a sequence of command vectors; command vectors, and output the command as a recommendation to the application.
Matejka teaches, in an analogous system: encode each command of the sequence of commands to obtain a sequence of command vectors ([Page 195, Column 2, Section 1, Last Paragraph] A basic method is to define the command vector Vj such that each cell, Vj(i), contains the frequency for which the [Page 196, Column 1, Paragraph 1] user uj has used the command ci. [Page 196, Column 2, Section 2, Paragraph 1] command vectors VA and VB. Note: VA and VB correspond to a sequence of command vectors);
command vectors ([Page 195, Column 2, Section 1, Last Paragraph] A basic method is to define the command vector Vj such that each cell, Vj(i), contains the frequency for which the [Page 196, Column 1, Paragraph 1] user uj has used the command ci. [Page 196, Column 2, Section 2, Paragraph 1] command vectors VA and VB. Note: VA and VB correspond to a sequence of command vectors);
and output the command as a recommendation to the application ([Page 200, Column 1, Paragraph 4] The interface contains a collection of buttons and a list containing the most highly ranked recommendations. Note: Also see Figure 14 showing the recommended commands).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining one or more recommended commands of Wang to incorporate the teachings of Matejka to encode each command of the sequence of commands to obtain a sequence of command vectors  and output the command as a recommendation to the application. One would have been motivated to do this modification because doing so would give the benefit of not only developing a new command recommendation algorithm that can significantly improve the recommendations that a user will receive but also to present those recommendations to the user via an interface as taught by Matejka [Page 200, Column 1, Paragraphs 3,4].

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Leveraging Community-Generated Videos and Command Logs to Classify and Recommend Software Workflows, 2018) in view of Matejka et al (Community Commands: Command Recommendations for Software Applications, 2009) and further in view of Marko et al (Modeling Context-Aware Command Recommendation and Acceptance in an IDE, 2015).
Regarding Claim 2
The system of Wang and Matejka teaches: The method of claim 1 (as shown above).
However, the system of Wang and Matejka does not explicitly disclose: wherein the task distribution includes at least a first probability that the sequence of commands is associated with the first task and a second probability that the sequence of commands is associated with a second task, and wherein the first task is determined to be performed by the user based on the first probability being greater than the second probability.
Marko teaches, in an analogous system: wherein the task distribution includes at least a first probability that the sequence of commands is associated with the first task and a second probability that the sequence of commands is associated with a second task, and wherein the first task is determined to be performed by the user based on the first probability being greater than the second probability ([Page 4, Column 2, Paragraph 1] For example, the developer will perceive generate getters and setters command more useful if she has just created a set of variables, and less useful if she is trying to resolve a merging conflict. Note:  Generating getters and setters command corresponds to a sequence of commands, creating a set of variables corresponds to first task, and resolving a merging conflict corresponds to the second task. Perceiving the command to be more useful for the first task of creating a set of variables corresponds to the determination that the first probability is greater than that of the second task of merging conflict).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Wang and Matejka to incorporate the teachings of Marko to include at least a first probability that the sequence of commands is associated with the first task and a second probability that the sequence of commands is associated with the second task, and wherein the first task is determined to be performed by the user based on the first probability being greater than the second probability. One would have been motivated to do this modification because doing so would give the benefit of taking into account the developers interaction with the environment as taught by Marko [Page 200, Column 1, Last paragraph] and [Page 200, Column 2, Paragraph 1].

Regarding Claim 11
The system of Wang and Matejka teaches: The system of claim 10 (as shown above).
However, the system of Wang and Matejka does not explicitly disclose: wherein the task distribution includes at least a first probability that the sequence of commands is associated with the first task and a second probability that the sequence of commands is associated with a second task, and wherein the first task is determined to be performed by the user based on the first probability being greater than the second probability.
Marko teaches, in an analogous system: wherein the task distribution includes at least a first probability that the sequence of commands is associated with the first task and a second probability that the sequence of commands is associated with a second task, and wherein the first task is determined to be performed by the user based on the first probability being greater than the second probability ([Page 4, Column 2, Paragraph 1] For example, the developer will perceive generate getters and setters command more useful if she has just created a set of variables, and less useful if she is trying to resolve a merging conflict. Note:  Generating getters and setters command corresponds to a sequence of commands, creating a set of variables corresponds to first task, and resolving a merging conflict corresponds to the second task. Perceiving the command to be more useful for the first task of creating a set of variables corresponds to the determination that the first probability is greater than that of the second task of merging conflict).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Wang and Matejka to incorporate the teachings of Marko to include at least a first probability that the sequence of commands is associated with the first task and a second probability that the sequence of commands is associated with the second task, and wherein the first task is determined to be performed by the user based on the first probability being greater than the second probability. One would have been motivated to do this modification because doing so would give the benefit of taking into account the developers interaction with the environment as taught by Marko [Page 200, Column 1, Last paragraph] and [Page 200, Column 2, Paragraph 1].

Regarding Claim 20
The system of Wang and Matejka teaches: The non-transitory computer-readable medium of claim 19 (as shown above).
However, the system of Wang and Matejka does not explicitly disclose: wherein the task distribution includes at least a first probability that the sequence of commands is associated with the first task and a second probability that the sequence of commands is associated with a second task, and wherein the first task is determined to be performed by the user based on the first probability being greater than the second probability.
Marko teaches, in an analogous system: wherein the task distribution includes at least a first probability that the sequence of commands is associated with the first task and a second probability that the sequence of commands is associated with a second task, and wherein the first task is determined to be performed by the user based on the first probability being greater than the second probability ([Page 4, Column 2, Paragraph 1] For example, the developer will perceive generate getters and setters command more useful if she has just created a set of variables, and less useful if she is trying to resolve a merging conflict. Note:  Generating getters and setters command corresponds to a sequence of commands, creating a set of variables corresponds to first task, and resolving a merging conflict corresponds to the second task. Perceiving the command to be more useful for the first task of creating a set of variables corresponds to the determination that the first probability is greater than that of the second task of merging conflict).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Wang and Matejka to incorporate the teachings of Marko to include at least a first probability that the sequence of commands is associated with the first task and a second probability that the sequence of commands is associated with the second task, and wherein the first task is determined to be performed by the user based on the first probability being greater than the second probability. One would have been motivated to do this modification because doing so would give the benefit of taking into account the developers interaction with the environment as taught by Marko [Page 200, Column 1, Last paragraph] and [Page 200, Column 2, Paragraph 1].

Claims 4, 6-8, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Leveraging Community-Generated Videos and Command Logs to Classify and Recommend Software Workflows, 2018) in view of Matejka et al (Community Commands: Command Recommendations for Software Applications, 2009) and further in view of Chen et al (US 20200007380 A1).
Regarding Claim 4
The system of Wang and Matejka teaches: The method of claim 3 (as shown above).
Wang further teaches: wherein an output of the bi-term topic model and the sequence of commands are used to determine the task distribution ([Page 3, Column 2, Paragraph 6] The output of BTM includes (1) a topic-word (task-command) distribution matrix).
However, the system of Wang and Matejka does not explicitly disclose: a task prediction recurrent neural network.
Chen teaches, in an analogous system: a task prediction recurrent neural network ([0079] The RNN produces a prediction. Note: RNN corresponds to recurrent neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Wang and Matejka to incorporate the teachings of Chen to use a task prediction recurrent neural network. One would have been motivated to do this modification because doing so would give the benefit of producing a prediction over variable-size input structures as taught by Chen [0079].

Regarding Claim 6
The system of Wang and Matejka teaches: The method of claim 1 (as shown above).
However, Wang does not explicitly disclose: further comprising: processing the sequence of command vectors and an amount of time spent since a last command using a binary classification machine learning system; determining an output of the binary classification machine learning system includes a class corresponding to a need for help; and determining, based on the class, the user needs help to perform the first task.
Matejka further teaches, in an analogous system: further comprising: processing the sequence of command vectors and an amount of time spent since a last command ([Page 200, Column 1, Paragraph 4] A toggle at the top of the panel (Figure 15) controls the nature of the recommendations. By looking at the user's entire history we can generate recommendations which are appropriate for the overall type of work the user does. We call this “Long Term” recommendation. If we look at only those commands used recently (say in the last 15 minutes) we can generate "Short Term" recommendations which should be more appropriate for the type of the work the user is doing at the moment. [Page 196, Column 2, Section 2, Paragraph 1] command vectors VA and VB. Note: VA and VB correspond to a sequence of command vectors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining one or more recommended commands of Wang to incorporate the teachings of Matejka to process the sequence of command vectors and an amount of time spent since a last command. One would have been motivated to do this modification because doing so would give the benefit of measuring the similarity between users as taught by Matejka [Page 196, Column 2, Section 2, Paragraph 1] and also generating recommendations which are appropriate for the overall type of work the user does as taught by Matejka [Page 200, Column 1, Paragraph 4].
Chen teaches, in an analogous system:  using a binary classification machine learning system ([0078] The model 906A-906C may include a supervised or unsupervised machine learning model or other type of artificial intelligence model. [0029] For example, at operation 114, the virtual agent 102 asks the user 104 if they need help with a product and provides the choices “YES” and “NO”. Note: Yes or no corresponds to binary classification);
determining an output of the binary classification machine learning system includes a class corresponding to a need for help ([0029] For example, at operation 114, the virtual agent 102 asks the user 104 if they need help with a product and provides the choices “YES” and “NO”. [0078] The model 906A-906C may include a supervised or unsupervised machine learning model or other type of artificial intelligence model. Note: Yes or no corresponds to a binary output);
and determining, based on the class, the user needs help to perform the first task ([0029] if they need help with a product and provides the choices “YES”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Wang and Matejka to incorporate the teachings of Chen to use a binary classification machine learning system, and determine an output of the binary classification machine learning system includes a class corresponding to a need for help, and determine, based on the class, the user needs help to perform the first task. Doing so would give the benefit of providing a user with a question and choices to respond as taught by Chen [0029].

Regarding Claim 7
The system of Wang and Matejka teaches: The method of claim 6 (as shown above).
However, Wang does not explicitly disclose: wherein the command is output as the recommendation to the application  when it is determined the user needs help.
Matejka further teaches, in an analogous system: wherein the command is output as the recommendation to the application when it is determined the user needs help ([Page 200, Column 1, Paragraph 4] The interface contains a collection of buttons and a list containing the most highly ranked recommendations.  [Page 200, Column 1, Paragraph 5] A toggle at the top of the panel (Figure 15) controls the nature of the recommendations. Note: Also see Figure 14 showing the recommended commands. User clicking the toggle corresponds to a determination that user needs help).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining one or more recommended commands of Wang to incorporate the teachings of Matejka wherein the command is output as the recommendation to the application when it is determined the user needs help. Doing so would give the benefit of not only developing a new command recommendation algorithm that can significantly improve the recommendations that a user will receive but also to present those recommendations to the user via an interface as taught by Chen [Page 200, Column 1, Paragraphs 3,4].

Regarding Claim 8
The system of Wang and Matejka teaches: The method of claim 6 (as shown above).
However, Wang does not explicitly disclose: further comprising highlighting a help icon on a graphical interface when it is determined the user needs help, wherein additional information is presented on the graphical interface when the help icon is selected.
Matejka further teaches, in an analogous system: further comprising highlighting a help icon on a graphical interface when it is determined the user needs help, wherein additional information is presented on the graphical interface when the help icon is selected ([Page 200, Column 1, Paragraph 4] The interface contains a collection of buttons and a list containing the most highly ranked recommendations. [Page 200, Column 1, Paragraph 5] A toggle at the top of the panel (Figure 15) controls the nature of the recommendations.  Note: Also see Figure 14 showing the recommended commands. Toggle corresponds to a help icon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining one or more recommended commands of Wang to incorporate the teachings of Matejka further comprising highlighting a help icon on a graphical interface when it is determined the user needs help, wherein additional information is presented on the graphical interface when the help icon is selected. Doing so would give the benefit of not only developing a new command recommendation algorithm that can significantly improve the recommendations that a user will receive but also to present those recommendations to the user via an interface as taught by Chen [Page 200, Column 1, Paragraphs 3,4].

Regarding Claim 13
The system of Wang and Matejka teaches: The system of claim 12, wherein the task identification engine includes (as shown above).
Wang further teaches: is configured to use an output of the bi-term topic model and the sequence of commands to determine the task distribution ([Page 3, Column 2, Paragraph 6] The output of BTM includes (1) a topic-word (task-command) distribution matrix).
However, the system of Wang and Matejka does not explicitly disclose: a task prediction recurrent neural network and wherein the task prediction recurrent neural network.
Chen teaches, in an analogous system: a task prediction recurrent neural network and wherein the task prediction recurrent neural network ([0079] The RNN produces a prediction. Note: RNN corresponds to recurrent neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Wang and Matejka to incorporate the teachings of Chen to use a task prediction recurrent neural network. One would have been motivated to do this modification because doing so would give the benefit of producing a prediction over variable-size input structures as taught by Chen [0079].

Regarding Claim 16
The system of Wang and Matejka teaches: The system of claim 10 (as shown above).
However, Wang does not explicitly disclose further comprising a help modeling engine configured to: process the sequence of commands and an amount of time spent since a last command using a binary classification machine learning system; determine an output of the binary classification machine learning system includes a class corresponding to a need for help; and determine, based on the class, the user needs help to perform the first task.
Matejka further teaches, in an analogous system: further comprising a help modeling engine configured to: process the sequence of commands and an amount of time spent since a last command ([Page 200, Column 1, Paragraph 4] A toggle at the top of the panel (Figure 15) controls the nature of the recommendations. By looking at the user's entire history we can generate recommendations which are appropriate for the overall type of work the user does. We call this “Long Term” recommendation. If we look at only those commands used recently (say in the last 15 minutes) we can generate "Short Term" recommendations which should be more appropriate for the type of the work the user is doing at the moment. [Page 196, Column 2, Section 2, Paragraph 1] command vectors VA and VB. Note: VA and VB correspond to a sequence of command vectors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for determining one or more recommended commands of Wang to incorporate the teachings of Matejka to use a help modeling engine configured to process the sequence of command vectors and an amount of time spent since a last command. One would have been motivated to do this modification because doing so would give the benefit of measuring the similarity between users as taught by Matejka [Page 196, Column 2, Section 2, Paragraph 1] and also generating recommendations which are appropriate for the overall type of work the user does as taught by Matejka [Page 200, Column 1, Paragraph 4].
Chen teaches, in an analogous system:  using a binary classification machine learning system ([0078] The model 906A-906C may include a supervised or unsupervised machine learning model or other type of artificial intelligence model. [0029] For example, at operation 114, the virtual agent 102 asks the user 104 if they need help with a product and provides the choices “YES” and “NO”. Note: Yes or no corresponds to binary classification);
determine an output of the binary classification machine learning system includes a class corresponding to a need for help ([0029] For example, at operation 114, the virtual agent 102 asks the user 104 if they need help with a product and provides the choices “YES” and “NO”. [0078] The model 906A-906C may include a supervised or unsupervised machine learning model or other type of artificial intelligence model. Note: Yes or no corresponds to a binary output);
and determine, based on the class, the user needs help to perform the first task ([0029] if they need help with a product and provides the choices “YES”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Wang and Matejka to incorporate the teachings of Chen to use a binary classification machine learning system, and determine an output of the binary classification machine learning system includes a class corresponding to a need for help, and determine, based on the class, the user needs help to perform the first task. Doing so would give the benefit of providing a user with a question and choices to respond as taught by Chen [0029].

Regarding Claim 17
The system of Wang and Matejka teaches: The system of claim 16 (as shown above).
However, Wang does not explicitly disclose: wherein the output device is configured to output the command as the recommendation to the application when it is determined the user needs help.
Matejka further teaches, in an analogous system: wherein the output device is configured to output the command as the recommendation to the application when it is determined the user needs help ([Page 200, Column 1, Paragraph 4] The interface contains a collection of buttons and a list containing the most highly ranked recommendations.  [Page 200, Column 1, Paragraph 5] A toggle at the top of the panel (Figure 15) controls the nature of the recommendations. Note: Also see Figure 14 showing the recommended commands. User clicking the toggle corresponds to a determination that user needs help).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for determining one or more recommended commands of Wang to incorporate the teachings of Matejka wherein the output device is configured to output the command as the recommendation to the application when it is determined the user needs help. Doing so would give the benefit of not only developing a new command recommendation algorithm that can significantly improve the recommendations that a user will receive but also to present those recommendations to the user via an interface as taught by Chen [Page 200, Column 1, Paragraphs 3,4].

Regarding Claim 18
The system of Wang and Matejka teaches: The system of claim 16 (as shown above).
However, Wang does not explicitly disclose: wherein the help modeling engine is configured to cause a help icon to be highlighted on a graphical interface when it is determined the user needs help, wherein additional information is presented on the graphical interface when the help icon is selected.
Matejka further teaches, in an analogous system: wherein the help modeling engine is configured to cause a help icon to be highlighted on a graphical interface when it is determined the user needs help, wherein additional information is presented on the graphical interface when the help icon is selected ([Page 200, Column 1, Paragraph 4] The interface contains a collection of buttons and a list containing the most highly ranked recommendations. [Page 200, Column 1, Paragraph 5] A toggle at the top of the panel (Figure 15) controls the nature of the recommendations.  Note: Also see Figure 14 showing the recommended commands. Toggle corresponds to a help icon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for determining one or more recommended commands of Wang to incorporate the teachings of Matejka further comprising highlighting a help icon on a graphical interface when it is determined the user needs help, wherein additional information is presented on the graphical interface when the help icon is selected. Doing so would give the benefit of not only developing a new command recommendation algorithm that can significantly improve the recommendations that a user will receive but also to present those recommendations to the user via an interface as taught by Chen [Page 200, Column 1, Paragraphs 3,4].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Leveraging Community-Generated Videos and Command Logs to Classify and Recommend Software Workflows, 2018) in view of Matejka et al (Community Commands: Command Recommendations for Software Applications, 2009) and further in view of Chen et al (US 20200007380 A1) and He et al (US 20170236136 A1).
Regarding Claim 9
The system of Wang, Matejka, and Chen teaches: The method of claim 6 (as shown above).
However, the system of Wang, Matejka, and Chen does not explicitly disclose: wherein the binary classification machine learning system comprises a random forest classifier (RFC) or an LSTM classifier.
He teaches, in an analogous system: wherein the binary classification machine learning system comprises a random forest classifier (RFC) or an LSTM classifier ([0054] For example, a random forest model may result from a binary classification machine learning algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Wang, Matejka, and Chen to incorporate the teachings of He wherein the binary classification machine learning system comprises a random forest classifier (RFC) or an LSTM classifier. Doing so would give the benefit of models resulting from different types of machine learning algorithms as taught by He [0054].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al (2011) discloses Design and Evaluation of a Command Recommendation System
for Software Applications.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.R.J./Examiner, Art Unit 2128                                                                                                                                                                                         
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128